DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 6/3/21, amended claim(s) 2, 4, 6, 8-11, 13, 15-17, and 20, canceled claim(s) 7, 14, and 18, and new claims 21 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-6, 8-13, 15-17, and 20-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
For claim 2, the claim language “detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve, but the specification fails to sufficiently identify how the detection occurs and/or how to quantitively monitor multiple sclerosis.  All the claim recites is that the detection and the monitoring occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 10, the claim language “detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 17, the claim language “detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve, but the specification fails to sufficiently identify how the detection occurs and/or how to quantitively monitor multiple sclerosis.  All the claim recites is that the detection and the monitoring occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 20, the claim language “detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 3-6, 8-9, 11-13, 15-16, and 21 fail to cure the deficiencies of independent claim(s) 2, 10, and 17, thus claim(s) 2-6, 8-13, 15-17, and 20-21 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-13, 15-16, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10, it is unclear whether line 10 is “(x, y)” or “(z, y”) because the font is so light.  The claim is examined as meaning “(x, y)” because (1) the language right after recites “values representing 
For claim 20, it is unclear whether line 10 is “(x, y)” or “(z, y”) because the font is so light.  The claim is examined as meaning “(x, y)” because (1) the language right after recites “values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time, which (i) horizontal and vertical are commonly referred to an “x” and “y”, and (ii) is consistent with the language in claim 1, which is more clearly written as (x, y), and (2) the examiner could not find support for (z, y) being a horizontal and vertical component in Applicant’s specification (which would lead to a rejection under 35 U.S.C. 112(a)).
Dependent claim(s) 11-13 and 15-16 fail to cure the ambiguity of independent claim 10, thus claim(s) 10-13, 15-16, and 20 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 2-6, 8-13, 15-17, and 20-21 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 2 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 2 meets the first prong of the 
With regard to the second step, the claim recites additional elements such as “using an eye tracker having a camera,” and “via a processor.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by col. 8, lines 48-53 of U.S. Patent No. 4,852,988 to Velez et al. and Alice v. CLS Bank.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function 
In view of the above, independent claim 2 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim(s) 10, 17, and 20 fail to recite patent-eligible subject matter for similar, if not the exact same, reasoning as that of independent claim 2.  Independent claim 20 differs in that it recites a “non-transitory computer-readable medium having instructions stored thereon for assessing a subject,” however such an element is not significantly more in view of Alice v. CLS.  Dependent claim(s) 3-6, 8-9, 11-13, 15-16, and 21 fail to cure the deficiencies of independent claim(s) 1, 10, and 17 by merely reciting additional abstract ideas and/or additional limitations on abstract ideas already recited.  Thus, claim(s) 2-6, 8-13, 15-17, and 20-21 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 2, 5-6, 8, 10, 12-13, 15, 17, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0238405 to Newman et al. (hereinafter “Newman”) in view of “Smooth Pursuit and Visual Scanpaths: Independence of Two Candidate Oculomotor Risk Markers for Schizophrenia,” by Beedie et al. (hereinafter “Beedie”) and U.S. Patent Application Publication No. 2007/0287899 to Poupko et al. (hereinafter “Poupko”).
For claim 2, Newman discloses a method for detecting or screening for reduced or impaired cranial nerve function or conduction in a subjects (Abstract), comprising:
tracking an eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2) using an eye tracker having a camera (para [0090] and/or [0093]);
analyzing eye movement of the subject (1110 and/or 1115) (Fig. 11) (para [0129]-[0130]) via a processor (para [0129]);
comparing the eye movement of the subject to a control eye movement of another or the subject’s own baseline eye movement (1115) (Fig. 11);
identifying that the eye movement of the subject has a deviation from the control eye movement or the baseline eye movement (see “NO” in Fig. 11 after 1115); and
assessing function of the cranial nerve (Examiner’s Note: the “optic nerve” being one of the 12 cranial nerves) (para [0087]) (also see more generally para [0054], [0060]-[0062], [0075]-[0076], [0081], [0085]); and
detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve (1125 and/or 1130) (Fig. 11) (the neurological disorder, multiple sclerosis, is indicated by the data, para [0053], and the optic nerve exhibits changes associated with various neurological disorders, para [0087]) (also see more generally para [0075]-[0076], [0126], [0156], [0159], and/or [0189]).

However, Beedie teaches and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman to include generating and plotting pairs of (x, y) values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
Newman and Beedie do not expressly disclose a statistically significant deviation.
However, Poupko teaches a statistically significant deviation (para [0116]).
It would have been obvious to a skilled artisan to modify Newman to include a statistically significant deviation, in view of the teachings of Poupko, for the obvious advantage of reducing uncertainty (see para [0116] of Poupko).
For claim 5, Newman further discloses wherein eye movement is tracked in response to a visual stimulus (i.e., via 130) (para [0092]).
For claim 6, Newman further discloses the eye movement for a period of from 30 to 500 seconds (para [0010], [0054], and/or [0164]).
For claim 8, Newman does not expressly disclose wherein comparing eye movement of the subject to a control is performed by generating figures resembling boxes that reflect a trajectory traveled by a visual stimulation.

It would have been obvious to a skilled artisan to modify Newman wherein comparing eye movement of the subject to a control is performed by generating figures resembling boxes that reflect a trajectory traveled by a visual stimulation, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
For claim 10, Newman discloses a method for detecting, diagnosing or screening for increased intracranial pressure (Abstract) (also see para [0008]), comprising:
tracking an eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2) using an eye tracker having a camera (para [0090] and/or [0093]);
analyzing the eye movement of the subject (1110 and/or 1115) (Fig. 11) (para [0129]-[0130]) via a processor (para [0129]);
comparing the eye movement of the subject to a control eye movement of another or the subject’s own baseline eye movement (1115) (Fig. 11);
identifying that the eye movement of the subject has a deviation from the control eye movement or the baseline eye movement (see “NO” in Fig. 11 after 1115); and
assessing function of the cranial nerve (Examiner’s Note: the “optic nerve” being one of the 12 cranial nerves) (para [0087]) (also see more generally para [0054], [0060]-[0062], [0075]-[0076], [0081], [0085]); and
detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve (1125 and/or 1130) (Fig. 11) (the neurological disorder, multiple sclerosis, is indicated by the data, para [0053], and the optic nerve exhibits changes associated with various neurological 
Newman does not expressly disclose generating and plotting pairs of (x, y) values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time.
However, Beedie teaches and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman to include generating and plotting pairs of (x, y) values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
Newman and Beedie do not expressly disclose a statistically significant deviation.
However, Poupko teaches a statistically significant deviation (para [0116]).
It would have been obvious to a skilled artisan to modify Newman to include a statistically significant deviation, in view of the teachings of Poupko, for the obvious advantage of reducing uncertainty (see para [0116] of Poupko).
For claim 12, Newman further discloses wherein eye movement is tracked in response to a visual stimulus (i.e., via 130) (para [0092]).
For claim 13, Newman further discloses wherein eye movement is tracked for a period of 30 to 500 seconds (para [0010], [0054], and/or [0164]).
For claim 15, Newman does not expressly disclose wherein comparing eye movement of the subject to a control is performed by generating figures resembling boxes that reflect a trajectory traveled by a visual stimulation.

It would have been obvious to a skilled artisan to modify Newman wherein comparing eye movement of the subject to a control is performed by generating figures resembling boxes that reflect a trajectory traveled by a visual stimulation, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
For claim 17, Newman discloses a method for detecting, diagnosing, monitoring progression of or screening for a disease or condition (Abstract) (also see para [0008]) comprising:
tracking an eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2) using an eye tracker having a camera (para [0090] and/or [0093]);
analyzing the eye movement of the subject (1110 and/or 1115) (Fig. 11) (para [0129]-[0130]) via a processor (para [0129]);
comparing the eye movement of the subject to a control eye movement of another or the subject’s own baseline eye movement (1115) (Fig. 11);
identifying that the eye movement of the subject has a deviation from the control eye movement or the baseline eye movement (see “NO” in Fig. 11 after 1115); and
assessing function of the cranial nerve (Examiner’s Note: the “optic nerve” being one of the 12 cranial nerves) (para [0087]) (also see more generally para [0054], [0060]-[0062], [0075]-[0076], [0081], [0085]); and
detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve (1125 and/or 1130) (Fig. 11) (the neurological disorder, multiple sclerosis, is indicated by the data, para [0053], and the optic nerve exhibits changes associated with various neurological 
Newman does not expressly disclose generating and plotting pairs of (x, y) values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time.
However, Beedie teaches and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman to include generating and plotting pairs of (x, y) values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
Newman and Beedie do not expressly disclose a statistically significant deviation.
However, Poupko teaches a statistically significant deviation (para [0116]).
It would have been obvious to a skilled artisan to modify Newman to include a statistically significant deviation, in view of the teachings of Poupko, for the obvious advantage of reducing uncertainty (see para [0116] of Poupko).
For claim 20, Newman discloses a non-transitory computer-readable medium having instructions stored thereon for assessing a subject (i.e., 116 that communicates with 112) (Fig. 2) (para [0089]), the instruction when executed by a hardware processor performing the following:
receiving data pertaining to an eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2) from an eye tracker having a camera (para [0090] and/or [0093]);
analyzing the eye movement of the subject (1110 and/or 1115) (Fig. 11) (para [0129]-[0130]) via the hardware processor (para [0129]);

identifying that the eye movement of the subject has a deviation from the control eye movement data or the baseline eye movement data (see “NO” in Fig. 11 after 1115); and
assessing function of the cranial nerve (Examiner’s Note: the “optic nerve” being one of the 12 cranial nerves) (para [0087]) (also see more generally para [0054], [0060]-[0062], [0075]-[0076], [0081], [0085]); and
detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve (1125 and/or 1130) (Fig. 11) (the neurological disorder, multiple sclerosis, is indicated by the data, para [0053], and the optic nerve exhibits changes associated with various neurological disorders, para [0087]) (also see more generally para [0075]-[0076], [0126], [0156], [0159], and/or [0189]).
Newman does not expressly disclose generating and plotting pairs of (x, y) values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time.
However, Beedie teaches and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman to include generating and plotting pairs of (x, y) values representing two horizontal and vertical components of instantaneous angle of pupil reflection over a period of time, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
Newman and Beedie do not expressly disclose a statistically significant deviation.
However, Poupko teaches a statistically significant deviation (para [0116]).

For claim 21, Newman further discloses wherein comparing the eye movement data of the subject to a control eye movement data of another subject or the subject’s own baseline eye movement data is performed without spatial calibration (para [0130]-[0132] does not disclose that spatial calibration is performed).
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of Beedie, and further in view of U.S. Patent Application Publication No. 2012/0164618 to Kullok et al. (hereinafter “Kullok”).
For claim 3, Newman and Beedie do not expressly disclose wherein the cranial nerve is selected from the group consisting of II, III, IV and VI.
However, Kullok teaches that cranial nerve IV and VI participate in control of eye movement (para [0038]).
It would have been obvious to a skilled artisan to modify Newman wherein the cranial nerve is selected from the group consisting of II, III, IV and VI, in view of the teachings of Kullok, because those nerve are the nerves that are responsible for motor movements for controlling the eye (see para [0038] of Kullok).
Claim(s) 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of Beedie, and further in view of U.S. Patent Application Publication No. 2002/0024633 to Kim et al. (hereinafter “Kim”).
For claim 4, Newman and Beedie do not expressly disclose obtaining at least 100,000 samples of eye position.

It would also have been obvious to a skilled artisan to optimize Newman obtaining at least 100,000 samples of eye position given that Kim recognizes that samples be obtained from time periods that can continue to be repeated resulting in multiple evaluations (see para [0107] of Kim). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make this modification for the obvious advantage of obtaining a sufficient number of samples that is statistically significant for a diagnosis to be made with a requisite confidence.
For claim 11, Newman and Beedie do not expressly disclose obtaining at least 100,000 samples of eye position.
However, Kim teaches obtaining samples for a first time period, then obtaining samples for a second time period, then obtaining samples for a third time period, and then the process can still then even continue to be repeated (para [0107]).
It would also have been obvious to a skilled artisan to optimize Newman to include obtaining at least 100,000 samples of eye position given that Kim recognizes that samples be obtained from time periods that can continue to be repeated resulting in multiple evaluations (see para [0107] of Kim). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch.
Claim(s) 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of Beedie, and further in view of U.S. Patent Application Publication No. 2010/0208205 to Tseng et al. (hereinafter “Tseng”).
For claim 9, Newman and Beedie do not expressly disclose wherein identifying that the eye movement of the subject has a statistically significant deviation identifying subjects having a z-score above 2.
However, Tseng teaches calculating z-scores for eye movements and determining when they were significantly different to match for two different groups, one that had PD and one that was a control group (para [0058]-[0060]).
It would also have been obvious to a skilled artisan to optimize Newman wherein identifying that the eye movement of the subject has a statistically significant deviation identifying subjects having a z-score above 2 given that Tseng recognizes that z-scores could be computed and vary based on the mean and standard deviation of the feature values (see para [0058]-[0060] of Tseng). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make this modification for the obvious advantage of providing a numerical and quantitative way to determine when eye movements were indicate of normal or non-normal cognitive attributes of the patient.
For claim 16, Newman and Beedie do not expressly disclose wherein identifying that the eye movement of the subject has a statistically significant deviation comprises identifying subjects having a z-score above 2.
However, Tseng teaches calculating z-scores for eye movements and determining when they were significantly different to match for two different groups, one that had PD and one that was a control group (para [0058]-[0060]).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make this modification for the obvious advantage of providing a numerical and quantitative way to determine when eye movements were indicate of normal or non-normal cognitive attributes of the patient.
Response to Arguments
Applicant’s arguments filed 6/3/21 have been fully considered.
With respect to the 112(a) rejection(s), Fig. 43 and para [0111] and [0119] still do not give the flowchart or algorithm that performs the function of “detecting and quantitively monitoring the effect of multiple sclerosis on the function of the cranial nerve.”  The cited portions just state that the pathology can be indicated and that a pattern was not seen in healthy control subjects.
With respect to the 112(b) rejection, Applicant’s amendments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to the 101 rejection, Applicant’s amendment have overcome the previous rejection.  However, a new grounds of rejection has been established in view of the newly amended claim language.
With respect to the 102/103 rejection(s), Applicant’s arguments will be treated in the order they were presented.  With respect to the first argument, the independent claims recite “values representing two horizontal and vertical components of instantaneous angle of pupil reflect over time” (emphasis added).  That is, the comparing step of the claims does not require that the instantaneous angle of pupil 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791